CASE 0:20-cv-01810-ECT-DTS Document 1-1 Filed 08/19/20 Page 1 of 13




                                                             EXHIBIT
                                                                 A
CASE 0:20-cv-01810-ECT-DTS Document 1-1 Filed 08/19/20 Page 2 of 13
CASE 0:20-cv-01810-ECT-DTS Document 1-1 Filed 08/19/20 Page 3 of 13
CASE 0:20-cv-01810-ECT-DTS Document 1-1 Filed 08/19/20 Page 4 of 13
CASE 0:20-cv-01810-ECT-DTS Document 1-1 Filed 08/19/20 Page 5 of 13
CASE 0:20-cv-01810-ECT-DTS Document 1-1 Filed 08/19/20 Page 6 of 13
CASE 0:20-cv-01810-ECT-DTS Document 1-1 Filed 08/19/20 Page 7 of 13
CASE 0:20-cv-01810-ECT-DTS Document 1-1 Filed 08/19/20 Page 8 of 13
CASE 0:20-cv-01810-ECT-DTS Document 1-1 Filed 08/19/20 Page 9 of 13
CASE 0:20-cv-01810-ECT-DTS Document 1-1 Filed 08/19/20 Page 10 of 13
CASE 0:20-cv-01810-ECT-DTS Document 1-1 Filed 08/19/20 Page 11 of 13
CASE 0:20-cv-01810-ECT-DTS Document 1-1 Filed 08/19/20 Page 12 of 13
CASE 0:20-cv-01810-ECT-DTS Document 1-1 Filed 08/19/20 Page 13 of 13
